Title: From Thomas Jefferson to George III, 1 March 1808
From: Jefferson, Thomas
To: George III


                                                
                            Great and Good Friend,
                            
                        

                        I have made choice of William Pinkney one of our distinguished citizens to reside near your Imperial & Royal Majesty in the quality of Minister Plenipotentiary of the United States of America. He is well informed of the relative interests of the two Countries, and our sincere desire to cultivate and strengthen the friendship and good correspondence between us, and from a knowledge of his fidelity, probity and good conduct, I have entire confidence that he will render himself acceptable to your Majesty, by his constant endeavours to preserve and advance the interest and happiness of both nations. I therefore request your Majesty to receive him favorably, and to give full credence to whatever he shall say on the part of the United States; and most of all when he shall assure you of their friendship and wishes for your prosperity; and I pray God to have your Majesty in his safe and holy keeping. 
                  Written at the City of Washington the first day of March, A.D. 1808.
                  Your Good Friend, 
                        
                            Th: Jefferson
                     
                     By the President
                     James Madison
                     
                     Secretary of State
                        
                    